DETAILED ACTION
This communication is responsive to Amendment filed 7/7/2022.  
As a result of the amendment claims 15, 19, 23 and 44 have been amended.  Claims 15-20, 23-25, 33, 35-38, 40-46, 50-53 and 55-59 (renumbered as 1-30) are allowed.
Claims 1-14, 21-22, 26-32, 34, 39, 47-49, 54 and 60 have been canceled

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 15-20, 23-25, 33, 35-38, 40-46, 50-53 and 55-59 now renumbered as 1-30, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to merging data from two or more sources to produce a merged set of data.
Claims 15, 19, 23 and 44 are considered allowable since the prior art of record fails to teach and /or suggest “determining reliability of the first entry and the second entry based on a quantity of information in the first entry is more than a quantity of information in the second entry; 
selecting, for a new entry and based on the reliability of the first entry and the second entry, a name, role, or title in the first entry over a name, role, or title in the second entry; the new entry associated with the matching pair of entries, wherein the new entry comprises a new identifier, the identifier of the first entry, and the identifier of the second entry” (claim 15),
“determining reliability of the first entry and the second entry based on a quantity of information in the first entry is more than a quantity of information in the second entry; 
after the determining the reliability, selecting, by the computer, for a third entry for a third data set, and based on the reliability of the first entry and the second entry, a name, role, or title in the first entry over a name, role, or title in the second entry, the third entry comprising the third identifier, the second identifier, and the first identifier;” (claim 19),
“determining, by the computer and based on the second data set, a plurality of correspondences with entries of the first data set, and for each correspondence, assigning a corresponding merged identifier to a corresponding entry identifier from the second data set; 
determining reliability of the first data set and the second data set based on a quantity of information in the first data set is more than a quantity of information in the second data set; and 
generating, by the computer, a merged data set comprising entries that indicate correspondences between entries of the first data set and entries of the second data set, wherein the merged data set is generated based on the reliability of the first data set and the second data set, such that at least one of a first name, a first role, or a first title in the first data set is selected in the merged data set over a second name, a second role, or a second title in the second data set” (claim 23),
“determining reliability of the first data and the second data based on a quantity of information in the first data is more than a quantity of information in the second data; 
selecting, by the computer, for third data and based on the reliability of the first data and the second data, a name, role, or title in the first data over a name, role, or title in the second data, the third data comprising a third identifier, the first identifier, and the second identifier” (claim 44).
Therefore, claims 15, 19, 23 and 44 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 16-18, 20, 24-25, 33, 35-38, 40-43, 45-46, 50-53 and 55-59 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157